 

 

Picture 2 [ecl20170630ex101df5d35001.jpg]

CLIFFORD CHANCE LLP

 

Exhibit 10.1.D

 

 

 

 

Execution version

 

 

 

 

 

ECOLAB INC.

ECOLAB LUX 1 S.À R.L.

ECOLAB LUX 2 S.À R.L.

ECOLAB NL 10 B.V.
ECOLAB NL 11 B.V.

 

U.S.$2,000,000,000

EURO COMMERCIAL PAPER PROGRAMME

Guaranteed by

ECOLAB INC.

 

DEED OF GUARANTEE

(IN RESPECT OF NOTES ISSUED BY ECOLAB LUX 1 S.À R.L., ECOLAB LUX 2 S.À R.L.,
ECOLAB NL 10 B.V. AND ECOLAB NL 11 B.V.)

 

 

 



87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

 

70-40653649

 

--------------------------------------------------------------------------------

 

 

 

 

 

CONTENTS

Clause

Page

1.

Interpretation


1

2.

Guarantee and Indemnity


2

3.

Taxes and Withholdings


3

4.

Preservation of Rights


3

5.

Deposit of Deed of Guarantee


5

6.

Stamp Duties


5

7.

Benefit of Deed of Guarantee


6

8.

Partial Invalidity


6

9.

Notices


6

10.

Law and Jurisdiction


7

 

 



87441-3-18477-v2.0

 

70-40653649

 

--------------------------------------------------------------------------------

 

 

THIS DEED OF GUARANTEE is made on

BY

(1)



ECOLAB INC. (the "Guarantor")

IN FAVOUR OF

(2)



THE HOLDERS for the time being and from time to time of the Notes referred to
below (each a "Noteholder" or the "holder" of a Note); and

(3)



THE ACCOUNTHOLDERS (as defined in the Deed of Covenant described below)
(together with the Noteholders, the "Beneficiaries").

WHEREAS

(A)



ECOLAB INC.,  ECOLAB LUX 1 S.À R.L., ECOLAB LUX 2 S.À R.L., ECOLAB NL 10
B.V. and ECOLAB NL 11 B.V. (each an "Issuer" and together, the "Issuers") and
the Guarantor have established a Euro-Commercial Paper Programme (the
"Programme") for the issuance of notes (the "Notes"), in connection with which
they have entered into an amended and restated dealer agreement dated the date
of this Deed of Guarantee (the "Dealer Agreement") and an amended and restated
note agency agreement dated the date of this Deed of Guarantee (the "Agency
Agreement") and the Issuers have executed a deed of covenant dated the date of
this Deed of Guarantee (the "Deed of Covenant").

(B)



The Guarantor has agreed to guarantee the payment of all sums expressed to be
payable from time to time by the Issuers to Noteholders in respect of the Notes
and to Accountholders in respect of the Deed of Covenant.

NOW THIS DEED OF GUARANTEE witnesses as follows:

1.



INTERPRETATION

1.1



Definitions

All terms and expressions which have defined meanings in the Dealer Agreement,
the Agency Agreement or the Deed of Covenant shall have the same meanings in
this Deed of Guarantee except where the context requires otherwise or unless
otherwise stated.

1.2  Clauses

Any reference in this Deed of Guarantee to a Clause is, unless otherwise stated,
to a clause hereof.

1.3  Other agreements

All references in this Deed of Guarantee to an agreement, instrument or other
document (including the Dealer Agreement, the Agency Agreement and the Deed of
Covenant) shall be construed as a reference to that agreement, instrument or
other document as the same may be amended, supplemented, replaced or novated
from time to time.



87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

-  1  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

1.4  Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

1.5  Headings

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Deed of Guarantee.

1.6  Benefit of Deed of Guarantee

Any Notes issued under the Programme on or after the date of this Deed of
Guarantee shall have the benefit of this Deed of Guarantee but shall not have
the benefit of any subsequent guarantee relating to the Programme (unless
expressly so provided in any such subsequent guarantee).

2.



GUARANTEE AND INDEMNITY

2.1



Guarantee

The Guarantor hereby unconditionally and irrevocably guarantees:

2.1.1



The Notes:  to each Noteholder the due and punctual payment of all sums from
time to time payable by the relevant Issuer in respect of the relevant Note as
and when the same become due and payable and accordingly undertakes to pay to
such Noteholder, in the manner and currency prescribed by such Note for payments
by the relevant Issuer in respect of such Note, any and every sum or sums which
the relevant Issuer is at any time liable to pay in respect of such Note and
which the relevant Issuer has failed to pay; and

2.1.2



The Direct Rights:  to each Accountholder the due and punctual payment of all
sums from time to time payable by the relevant Issuer to such Accountholder in
respect of the Direct Rights as and when the same become due and payable and
accordingly undertakes to pay to such Accountholder, in the manner and currency
prescribed by the Notes for payments by the relevant Issuer in respect of the
Notes, any and every sum or sums which the relevant Issuer is at any time liable
to pay to such Accountholder in respect of the Notes and which the relevant
Issuer has failed to pay.

2.2



Indemnity

The Guarantor irrevocably and unconditionally agrees as a primary obligation to
indemnify each Beneficiary from time to time from and against any loss,
liability or cost incurred by such Beneficiary as a result of any of the
obligations of the relevant Issuer under or pursuant to any Note, the Deed of
Covenant or any provision thereof being or becoming void, voidable,
unenforceable or ineffective for any reason whatsoever, whether or not known to
such Beneficiary or any other person, the amount of such loss being the amount
which such Beneficiary would otherwise have been entitled to recover from the
relevant Issuer.  Any amount payable pursuant to this

87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

-  2  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

indemnity shall be payable in the manner and currency prescribed by the Notes
for payments by the relevant Issuer in respect of the Notes.  This indemnity
constitutes a separate and independent obligation from the other obligations
under this Deed of Guarantee and shall give rise to a separate and independent
cause of action.

3.



TAXES AND WITHHOLDINGS

All payments in respect of the Notes and Direct Rights under this Deed of
Guarantee shall be made without set-off, counterclaim, fees, liabilities or
similar deductions and free and clear of, and without deduction or withholding
for, taxes, levies, duties or charges of any nature now or hereafter imposed,
levied, collected, withheld or assessed in any jurisdiction through or from
which such payments are made or any political subdivision or taxing authority
thereof or therein ("Taxes").  If the Guarantor or any agent thereof is required
by law or regulation to make any deduction or withholding for or on account of
Taxes, the Guarantor shall, to the extent permitted by applicable law or
regulation, pay such additional amounts as shall be necessary in order that the
net amounts received by any Beneficiary after such deduction or withholding
shall equal the amount which would have been receivable hereunder in the absence
of such deduction or withholding, except that no such additional amounts shall
be payable:

3.2.1



to a Beneficiary which is liable to such Taxes by reason of its having some
connection with the jurisdiction imposing the Taxes other than the mere holding
of the Note or the Direct Rights; or

3.2.2



in respect of any Note presented for payment more than 15 days after the
Maturity Date or the date on which payment thereof is duly provided for,
whichever occurs later, except to the extent that the Beneficiary would have
been entitled to such additional amounts if it had presented the Note on the
last day of such period of 15 days.

4.



PRESERVATION OF RIGHTS

4.1



Principal obligor

The obligations of the Guarantor hereunder shall be deemed to be undertaken as
principal obligor and not merely as surety.

4.2



Continuing obligations

The obligations of the Guarantor herein contained shall constitute and be
continuing obligations notwithstanding any settlement of account or other matter
or thing whatsoever and shall not be considered satisfied by any intermediate
payment or satisfaction of all or any of the Issuers' obligations under or in
respect of any Note or the Deed of Covenant and shall continue in full force and
effect for so long as the Programme remains in effect and thereafter until all
sums due from the Issuers in respect of the Notes and under the Deed of Covenant
have been paid, and all other actual or contingent obligations of the Issuers
thereunder or in respect thereof have been satisfied, in full.



87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

-  3  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

4.3



Obligations not discharged

Neither the obligations of the Guarantor herein contained nor the rights, powers
and remedies conferred upon the Beneficiaries by this Deed of Guarantee or by
law shall be discharged, impaired or otherwise affected by:

4.3.1



Winding up:  the winding up, dissolution, administration, re-organisation or
moratorium of an Issuer or any change in its status, function, control or
ownership;

4.3.2



Illegality:  any of the obligations of an Issuer under or in respect of any Note
or the Deed of Covenant being or becoming illegal, invalid, unenforceable or
ineffective in any respect;

4.3.3



Indulgence:  time or other indulgence (including for the avoidance of doubt, any
composition) being granted or agreed to be granted to an Issuer in respect of
any of its obligations under or in respect of any Note or the Deed of Covenant;

4.3.4



Amendment:  any amendment to, or any variation, waiver or release of, any
obligation of an Issuer under or in respect of any Note or the Deed of Covenant
or any security or other guarantee or indemnity in respect thereof, however
fundamental; or

4.3.5



Analogous events:  any other act, event or omission which, but for this
sub-clause, might operate to discharge, impair or otherwise affect the
obligations expressed to be assumed by the Guarantor herein or any of the
rights, powers or remedies conferred upon the Beneficiaries or any of them by
this Deed of Guarantee or by law.

4.4



Settlement conditional

Any settlement or discharge between the Guarantor and the Beneficiaries or any
of them shall be conditional upon no payment to the Beneficiaries or any of them
by the Issuers or any other person on the Issuers' behalf being avoided or
reduced by virtue of any laws relating to bankruptcy, insolvency, liquidation or
similar laws of general application for the time being in force and, in the
event of any such payment being so avoided or reduced, the Beneficiaries shall
be entitled to recover the amount by which such payment is so avoided or reduced
from the Guarantor subsequently as if such settlement or discharge had not
occurred.

4.5



Exercise of Rights

No Beneficiary shall be obliged before exercising any of the rights, powers or
remedies conferred upon it by this Deed of Guarantee or by law:

4.5.1



Demand:  to make any demand of the relevant Issuer, save for the presentation of
the relevant Note;

4.5.2



Take action:  to take any action or obtain judgment in any court against the
relevant Issuer; or



87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

-  4  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

4.5.3



Claim or proof:  to make or file any claim or proof in a winding up or
dissolution of the relevant Issuer,

and (save as aforesaid) the Guarantor hereby expressly waives presentment,
demand, protest and notice of dishonour in respect of any Note.

4.6



Deferral of Guarantor's rights

The Guarantor agrees that, so long as any sums are or may be owed by the Issuers
in respect of any Note or under the Deed of Covenant or the Issuers are under
any other actual or contingent obligation thereunder or in respect thereof, the
Guarantor will not exercise any rights which the Guarantor may at any time have
by reason of the performance by the Guarantor of its obligations hereunder:

4.6.1



Indemnity:  to be indemnified by the relevant Issuer;

4.6.2



Contribution:  to claim any contribution from any other guarantor of the
relevant Issuer's obligations under or in respect of any Note or the Deed of
Covenant; or

4.6.3



Subrogation:  to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of any Beneficiary against the relevant
Issuer in respect of amounts paid by the Guarantor under this Deed of Guarantee
or any security enjoyed in connection with any Note or the Deed of Covenant by
any Beneficiary.

4.7



Pari passu

The Guarantor undertakes that its obligations hereunder will at all times rank
at least pari passu with all other present and future unsecured obligations of
the Guarantor, save for such obligations as may be preferred by provisions of
law that are both mandatory and of general application.

5.



DEPOSIT OF DEED OF GUARANTEE

This Deed of Guarantee shall be deposited with and held by the Issue and Paying
Agent for so long as the Programme remains in effect and thereafter until all
the obligations of the Issuers under or in respect of the Notes (including,
without limitation, its obligations under the Deed of Covenant) have been
discharged in full.  The Guarantor hereby acknowledges the right of every
Beneficiary to the production of this Deed of Guarantee.

6.



STAMP DUTIES

The Guarantor shall pay all stamp, registration and other similar taxes and
duties (including any interest and penalties thereon or in connection therewith)
which are payable upon or in connection with the execution and delivery of this
Deed of Guarantee, except for any taxes payable regarding Luxembourg
registration duties (droits d’enregistrement) due to a registration, submission
or filing of this Deed of Guarantee where such registration, submission or
filing is or was not required to maintain or preserve the rights of the
Beneficiaries under this Deed of Guarantee, and shall indemnify each Beneficiary
against any claim, demand, action, liability, damages, cost, loss or expense
(including, (i) an amount equal to any United Kingdom value

87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

-  5  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

added tax but only to the extent such Beneficiary, or any member of the group to
which that Beneficiary belongs for value added tax purposes, reasonably
determines that it is not entitled to recover (whether by credit or repayment)
such value added tax and (ii) fees and disbursements of counsel to such
Beneficiary) which it incurs as a result or arising out of or in relation to any
failure to pay or delay in paying any of the same.

7.



BENEFIT OF DEED OF GUARANTEE

7.1



Deed poll

This Deed of Guarantee shall take effect as a deed poll for the benefit of the
Beneficiaries from time to time.

7.2



Benefit

This Deed of Guarantee shall enure to the benefit of each Beneficiary and its
(and any subsequent) successors and assigns, each of which shall be entitled
severally to enforce this Deed of Guarantee against the Guarantor.

7.3



Assignment

The Guarantor shall not be entitled to assign or transfer all or any of its
rights, benefits and obligations hereunder.  Each Beneficiary shall be entitled
to assign all or any of its rights and benefits hereunder.

8.



PARTIAL INVALIDITY

If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the laws of any
other jurisdiction shall in any way be affected or impaired thereby.

9.



NOTICES

9.1



Address for notices

All notices and other communications to the Guarantor hereunder shall be made in
writing (by letter or fax) and shall be sent to the Guarantor at:

1 Ecolab Place

St. Paul

MN 55102

U.S.A.

 

 

Fax:

+1 651 250 2573

Attention:

General Counsel

or to such other address or fax number or for the attention of such other person
or department as the Guarantor has notified to the Beneficiaries.



87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

-  6  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

9.2



Effectiveness

Every notice or other communication sent in accordance with Clause ‎9.1
 (Address for notices) shall be effective upon receipt by the Guarantor;
provided that any such notice or other communication which would otherwise take
effect after 4.00 p.m. on any particular day shall not take effect until 10.00
a.m. on the immediately succeeding business day in the place of the Guarantor.

10.



LAW AND JURISDICTION

10.1



Governing law

This Deed of Guarantee and any non-contractual obligations arising out of or in
connection with it are governed by English law.

10.2



English courts

The courts of England have exclusive jurisdiction to settle any dispute (a
"Dispute"), arising from or connected with this Deed of Guarantee (including a
dispute regarding the existence, validity or termination of this Deed of
Guarantee or any non-contractual obligation arising out of or in connection with
this Deed of Guarantee) or the consequences of its nullity.

10.3



Appropriate forum

The Guarantor agrees that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that it will not argue
to the contrary.

10.4



Rights of the Beneficiaries to take proceedings outside England

Clause ‎10.2  (English courts) is for the benefit of the Beneficiaries only.  As
a result, nothing in this Clause ‎10  (Law and jurisdiction) prevents the
Beneficiaries from taking proceedings relating to a Dispute ("Proceedings") in
any other courts with jurisdiction.  To the extent allowed by law, the
Beneficiaries may take concurrent Proceedings in any number of jurisdictions.

10.5



Service of process

The Guarantor agrees that the process by which any Proceedings in England and
any other documents required to be served in relation to those Proceedings may
be served on it by being delivered to Ecolab Limited at P.O. Box 11, Winnington
Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or, if different, its
registered office for the time being or at any other address of the Guarantor in
Great Britain at which process may be served on it in accordance with the
Companies Act 2006.  If such person is not or ceases to be effectively appointed
to accept service of process on behalf of the Guarantor, the Guarantor shall, on
the written demand of any Beneficiary addressed and delivered to the Guarantor,
appoint a further person in England to accept service of process on its behalf
and, failing such appointment within 15 days, any Beneficiary shall be entitled
to appoint such a person by written notice addressed to the Guarantor and
delivered to the Guarantor.  Nothing in this paragraph shall affect the right of
any Beneficiary to serve process in any other manner permitted by law.  This
clause applies to Proceedings in England and to Proceedings elsewhere.

 



87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

-  7  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF this Deed of Guarantee has been executed by the Guarantor on
the date stated at the beginning of this Deed of Guarantee.

 

 

 

EXECUTED as a DEED

)

 

by ECOLAB INC.

)

 

acting under the authority of

)

/s/ Kristen Bettmann

that company

)

 

acting by

)

 

 

87441-3-18477-v2.0

 

 

87441-3-18477-v2.0

-  1  -

70-40653649

 

--------------------------------------------------------------------------------